Citation Nr: 0733042	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Giving the veteran the benefit of the doubt, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2007).  

The requirements for service connection for hearing loss, as 
defined in 38 C.F.R. § 3.385 (2007), need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 
(West 2002); C.F.R. §§ 3.303 and 3.304 (2007); Hensley, 5 
Vet. App. at 159-60.  

If medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service and the 
requirements of 38 U.S.C.A. §§ 1110, 1113 (West 2002) are 
satisfied.  Hensley, 5 Vet. App. at 160.  Furthermore, claims 
for service connection must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a) (2007).  

Current treatment records and VA examination show the veteran 
has bilateral hearing loss and tinnitus.  Thus, there is no 
question that the veteran has current disabilities that may 
be subject to service connection.  The issue in this case is 
whether the current disabilities of bilateral hearing loss 
and tinnitus were incurred in service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  In 
this case, the Board finds that the evidence is in equipoise.

First, the veteran's DD 214 shows that his military 
occupational specialty was aircraft electrical repairman.  
This is consistent with the veteran's statements and 
testimony.  As an aircraft electrical repairman, the veteran 
indicated that he was exposed to noise while working on the 
flight line from being within hearing range of taxiing 
aircraft, running auxiliary power carts and gas turbine 
compressors.  In addition, he reported that he was exposed to 
noise while present for turbine inlet temperature testing.  
He also reflected that he was exposed to aircraft noise for 
long periods of time during flights he was on while being 
sent on temporary duty assignments.  

Second, service medical records contain the results of 
multiple audiometric tests conducted during service.  At the 
time of his entrance examination, audiometric testing showed 
the veteran's hearing as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
5
LEFT
0
0
0
0
10
0

In July 1965, the veteran underwent a hearing conservation 
examination, which revealed the veteran's hearing to be as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
5
LEFT
0
0
0
0
0
30

In July 1967, the veteran underwent examination for flight 
status.  Audiometric testing revealed the veteran's hearing 
to be as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
-5
5
5
LEFT
-10
-5
0
0
10
25

On audiometric examination at the time of the veteran's 
separation examination in August 1968, his hearing was as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
15
15
LEFT
-5
0
-5
0
15
25

Although the veteran's hearing acuity was within normal range 
at the time he separated from service for purposes of 
establishing a hearing disability for service connection, 
these audiometric readings clearly show a decrease in the 
veteran's hearing acuity in service, especially at the 4000 
hertz level and up.

As noted in Hensley, 38 C.F.R.§ 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
the time of separation from service.  Rather, service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results showing an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, and 
competent evidence relates current hearing loss disability to 
active service.  Id. at 159-60. 

Third, although the evidence shows that the veteran has had 
occupational and recreational noise exposure since his 
discharge from service, the timing of such exposure does not 
negate the in-service exposure as being the cause of the 
veteran's hearing loss and tinnitus.  The veteran testified 
at a hearing before the undersigned in July 2007 that he 
worked from 1968 to 1973 as a telephone equipment installer, 
which did not expose him to any significant amount of noise.  

In 1974, he was employed as an industrial mechanic, and he 
continued to work at this position for various employers 
until his retirement in 2002.  He admitted that he was 
exposed to noise in this occupation as well as in service.  
Private medical treatment records from November 1998 also 
indicate the veteran reported a history of noise exposure to 
firearms and chain saws, as well as, significant occupational 
noise exposure without the use of hearing protection.  

The veteran and his wife have stated that the onset of them 
noticing the veteran having problems with his hearing and 
tinnitus was in the early 1970s (his wife stated more 
specifically 1974 or 1975).  In addition, private treatment 
records from November 1998 indicate that the veteran was seen 
for long standing hearing loss and tinnitus.  He presented 
with audiograms dating back to 1983 which showed a 
progressive noise induced pattern hearing loss that had 
slowly progressed.  The assessment was noise induced pattern 
high frequency sensorineural hearing loss.  

Thus, the veteran and his wife began noticing the veteran's 
hearing problems at around the same time he started working 
in a noisier environment.  Since his hearing loss has been 
described as progressive and not caused by a single event, it 
would seem that the onset of his problems and the start of 
occupational noise exposure are merely coincidental and that 
the exposure to occupational noise is not the cause of the 
onset of the veteran's hearing loss and tinnitus, although 
surely it was not helpful to the present state of the 
veteran's hearing.  

Finally, the Board notes that there are two opposing medical 
opinions in the claims file as to whether the veteran's 
current hearing loss and tinnitus are related to service.  
The veteran submitted a statement from his private doctor 
dated in March 2006.  In this statement, his doctor says that 
the veteran's sensorineural hearing loss pattern is very 
consistent with those losses associated with noise exposure, 
and is also consistent with the veteran's description of the 
work environments he was exposed to in the military.

In contrast, the veteran underwent a VA examination in June 
2006.  In the report, the examiner stated that it does not 
seem likely that either the tinnitus or the hearing loss 
resulted from the veteran's military noise exposure.  The 
examiner based this opinion on the fact that the veteran's 
hearing thresholds were within normal range at the time of 
his discharge from service in 1968 as well as the veteran's 
report of the onset of both hearing loss and tinnitus in the 
1970s after he was released from service.  

The Board does not see any reason to assign greater weight to 
one of these opinions over the other.  Both opinions are 
based on basically the same history given by the veteran as 
to his exposure to noise in service.  In addition, although 
the VA examiner's opinion is based upon a review of the 
evidence in the claims file including the service medical 
records, the private doctor's treatment notes clearly 
indicate that he has reviewed audiometric test results back 
to 1983 which showed a progressive sensorineural hearing loss 
since that time, which the VA examiner did not review.  

In addition, the veteran's private doctor knew more about the 
veteran's post-service occupational and recreational noise 
exposure that the VA examiner as the veteran failed to report 
his history of occupational noise exposure to the examiner.  
Despite having knowledge of his post-service noise exposure, 
the private doctor still opined that the veteran's current 
hearing loss and tinnitus were related to his in-service 
noise exposure.

Thus, the Board finds that the evidence is in equipoise.  
Although the veteran's hearing was within the normal range at 
the time of his separation from service, he did have some 
loss of hearing acuity during service.  Also, although the 
veteran had noise exposure in service, he also had post-
service occupational and recreational noise exposure that may 
have contributed to his hearing loss and tinnitus.  It is not 
clear, however, that the non-service noise exposure was the 
sole cause of the veteran's current bilateral hearing loss 
and tinnitus.  Finally, there are opposing medical opinions 
as to whether the veteran's hearing loss and tinnitus are 
related to service.  

The evidence being in equipoise, the Board gives the benefit 
of the doubt to the veteran.  Therefore, service connection 
for bilateral hearing loss and tinnitus are warranted.

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) describe VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claims, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


